Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-14 and 17 are objected to because of the following informalities:  
In claim 12, “at least one of a small cell 4G transceiver, a small cell 5G transceiver, 5G non-standalone, a remote radio head, or a WiFi access point” should read “at least one of a small cell 4G transceiver, a small cell 5G transceiver, 5G non-standalone, a remote radio head, and a WiFi access point”. Appropriate correction is required.
In claim 13, “at least one of a CPRI interface or an ORAN interface” should read “at least one of a CPRI interface and an ORAN interface”. Appropriate correction is required.
In claim 14, “at least one of a 1x4 output splitter, a 1x8 output splitter, a 1x16 output splitter, or a 1x32 output splitter” should read “at least one of a 1x4 output splitter, a 1x8 output splitter, a 1x16 output splitter, and a 1x32 output splitter”. Appropriate correction is required.
In claim 17, line 6, “or” should read “and”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9 are 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (U.S. Patent Application Pub. 2021/0167886 A1) in view of Dai (U.S. Patent 10,541,774 B1).
Regarding claim 1, Mather et al. teaches in FIG. 1 and FIG. 19 a system comprising: a headend unit (central office 110/290) configured to combine inputs into a single fiber optic backbone (main cable lines 120/299); and a plurality of fiber optic assembly units (tap modules as shown in FIG. 2 are deployed in locations 125 of FIG. 1 or used as module 250 in FIG. 19) connected in series by the fiber optic backbone, wherein at least one of plurality of fiber optic assembly units includes: an asymmetric coupler (asymmetric tap 172 of FIG. 2) configured to split an input fiber optic signal (from input port 153) into a throughput fiber optic signal (output signal at through port 154) and an output fiber optic signal (at port 176); wherein the throughput fiber optic signal from the one of the plurality of fiber optic assembly units is routed as the input fiber optic signal to a next one of the plurality of fiber optic assembly units in the series via the fiber optic backbone. The difference between Mather et al. and the claimed invention is that Mather et al. does not teach that the headend unit including: at least one optical line terminal (OLT) port, one or more dense wavelength-division multiplexing (DWDM) ports, and a multiplexer. Dai teaches in FIG. 2 a PON where the headend comprises OLT 222, DWDM 216 and bandpass filter 202 (equivalent to multiplexer of instant claim) for multiplexing signal from the OLT port 220 and DWDM signal from AWG 216 which is a DWDM port. One of ordinary skill in the art would have been motivated to combine the teaching of Dai with the system of Mather et al. because the system 200 of Dai enables the use of PON communication components and DWDM communication components when managing fronthaul or other communications associated with a cellular network's RRH devices 108 (e.g., 5G communications) as well as managing backhaul or other communications associated with a plurality of RPHY devices 106 or other components.  Due in part to the integrated passive optical components, the unified system 200 provides a flexible channel plan which requires less required maintenance and lower associated costs. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to multiplex DWDM signal and OLT signal together, as taught by Dai, in the system of Mather et al.
Regarding claims 2 and 4, Mather et al. teaches in FIG. 11 and paragraph [0049] that the separator module 210 include WDM filters that filter out different wavelengths.
Regarding claim 3, Mather et al. teaches in FIG. 15 and paragraph [0121] band add/drop filter for splitting a wideband signal into a plurality of outputs (drop1, drop2, drop3 and drop 4) for other network.
Regarding claim 5, Mather et al. teaches in paragraphs [0082]-[0083] different split ratios.
Regarding claim 6, the combination of Mather et al. and Dai teaches a system comprising: a plurality of fiber optic assembly units (separator modules 250A, 250B, 250C and 250D of FIG. 19 of Mather et al.) connected in series by a fiber optic backbone (fiber 299 of FIG. 19 of Mather et al.), wherein at least one of the plurality of fiber optic assembly units  includes: an asymmetric coupler (asymmetric tap 172 of FIG. 2 of Mather et al.) configured to split an input fiber optic signal into a throughput fiber optic signal (signal output from the through port of FIG. 2 of Mather et al.) and an output fiber optic signal (signal output from 176 of FIG. 2 of Mather et al.), a dense wavelength-division multiplexing (DWDM) filter (Mather et al. teaches in FIG. 11 and paragraph [0049] that the separator module 210 include WDM filters that filter out different wavelengths and Dai teaches DWDM) configured to filter a channel for a first network from the output fiber optic signal, and a splitter (splitter 160 of FIG. 2 of Mather et al.) configured to split a wideband signal from the output fiber optic signal into a plurality of passive optical network (PON) outputs for a second network (Mather et al. teaches in FIG. 15 and paragraph [0121] band add/drop filter for splitting a wideband signal into a plurality of outputs for other network), wherein the throughput fiber optic signal from the one of the plurality of fiber optic assembly units is routed as the input fiber optic signal to a next one of the plurality of fiber optic assembly units in the series via the fiber optic backbone.
Regarding claim 7, Mather et al. teaches in FIG. 11 and paragraph [0049] that the separator module 210 include WDM filters that filter out different wavelengths.
Regarding claim 9, Mather et al. teaches in FIG. 11 and paragraph [0101] housing 211. It is obvious to put the asymmetric coupler, the DWDM filter, the splitter, and splices in the housing.
Regarding claims 11-12, Dai teaches in FIG. 2 and col. 5, lines 1-2 5G RRH devices 108.
Regarding claim 13, Dai teaches in col. 3, lines 18-32 CPRI.
Regarding claim 14, Mather et al. teaches in FIG. 2 1×4 output splitter.
Regarding claim 15, Mather et al. teaches in FIG. 2 that the splitter is connected to the output fiber optic signal downstream of the DWDM filter connection to the output fiber optic signal.
Regarding claim 16, Dai teaches in FIG. 2 a headend unit (the components on the left-hand side of switch 210) configured to combine inputs into the fiber optic backbone before connecting to a first of the plurality of fiber optic assembly units, the headend unit including: at least one optical line terminal (OLT) port 220, one or more DWDM ports 214, and a multiplexer 202.
Regarding claim 17, Mather et al. teaches in FIG. 1 a final fiber optic assembly units 125 along main fiber 120 (the right-most location 125) and an additional optical assembly 125 along branch cable 105 which can include splitter 104 configured to split a wideband signal from the input fiber optic signal into a plurality of passive optical network (PON) outputs for the second network.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. and Dai as applied to claims 1-7, 9 are 11-17 above, and further in view of Yamamoto et al. (U.S. Patent Application Pub. 2003/0161637 A1).
Mather et al. and Dai have been discussed above in regard to claims 1-7, 9 are 11-17. The difference between Mather et al. and Dai and the claimed invention is that Mather et al. and Dai do not teach that the second channel is configured for uplink (Mather et al. does not particularly point out which wavelengths are for upstream and which wavelengths are for downstream). Yamamoto et al. teaches in FIG. 13 a distribution network comprising add/drop units 700 (see FIG. 15 for details) where odd channels are for downstream traffic and even channels are for upstream traffic. One of ordinary skill in the art would have been motivated to combine the teaching of Yamamoto et al. with the modified system of Mather et al. and Dai because using odd channels for downstream traffic and even channels for upstream traffic maximizes the channel spacing for channels travelling in the same direction and, therefore, minimizes inter-channel interference.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use odd channels for downstream traffic and even channels for upstream traffic, as taught by Yamamoto et al., in the modified system of Mather et al. and Dai.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. and Dai as applied to claims 1-7, 9 are 11-17 above, and further in view of Johnson (U.S. Patent Application Pub. 2008/0298758 A1).
Mather et al. and Dai have been discussed above in regard to claims 1-7, 9 are 11-17. The difference between Mather et al. and Dai and the claimed invention is that Mather et al. and Dai do not teach preconnectorized jumpers configured to connect with active equipment. Johnson teaches in paragraph [0003] that jumper cables are used for connecting network components and in FIG. 5 a preconnectorized jumper. One of ordinary skill in the art would have been motivated to combine the teaching of Johnson with the modified system of Mather et al. and Dai because using preconnectorized jumpers are convenient and preconnectorized jumpers are reliable with low insertion loss.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use preconnectorized jumper, as taught by Johnson, in the modified system of Mather et al. and Dai.
Claim(s) 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. and Dai as applied to claims 1-7, 9 are 11-17 above, and further in view of Lee et al. (U.S. Patent Application Pub. 2015/0365191 A1).
Mather et al. and Dai have been discussed above in regard to claims 1-7, 9 are 11-17. The difference between Mather et al. and Dai and the claimed invention is that Mather et al. and Dai may not teach hybrid distribution of time-division multiplexing and wavelength division multiplexing. In fact, Dai mentions in col. 7, line 52 TWDM which stands for time-wavelength division multiplexing which is supported by NG-PON2. To strengthen the rejection, the Examiner cites Lee et al. for teaching hybrid distribution of time-division multiplexing (TDM) and wavelength-division multiplexing (WDM). Lee et al. teaches in FIG. 1 an optical subscriber network that supports hybrid distribution of TDM and WDM. One of ordinary skill in the art would have been motivated to combine the teaching of Lee et al. with the modified system of Mather et al. and Dai because hybrid distribution of TDM and WDM supports both legacy ONUs and NGPON2 ONUs with flexible bandwidth allocation.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hybrid distribution of TDM and WDM, as taught by Lee et al., in the modified system of Mather et al. and Dai.
Regarding claim 19, Mather et al. teaches in FIG. 11 and paragraph [0101] housing 211. It is obvious to put the asymmetric coupler, the DWDM filter, the splitter, and splices in the housing.
Regarding claim 21, Mather et al. teaches in FIG. 2 that the splitter is connected to the output fiber optic signal downstream of the DWDM filter connection to the output fiber optic signal.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al., Dai and Lee et al. as applied to claims 18-19 and 21 above, and further in view of Johnson (U.S. Patent Application Pub. 2008/0298758 A1).
Mather et al., Dai and Lee et al. have been discussed above in regard to claims 18-19 and 21. The difference between Mather et al., Dai and Lee et al. and the claimed invention is that Mather et al., Dai and Lee et al. do not teach preconnectorized jumpers configured to connect with active equipment. Johnson teaches in paragraph [0003] that jumper cables are used for connecting network components and in FIG. 5 a preconnectorized jumper. One of ordinary skill in the art would have been motivated to combine the teaching of Johnson with the modified system of Mather et al., Dai and Lee et al. because using preconnectorized jumpers are convenient and preconnectorized jumpers are reliable with low insertion loss.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use preconnectorized jumper, as taught by Johnson, in the modified system of Mather et al., Dai and Lee et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl18 August 2022



/SHI K LI/Primary Examiner, Art Unit 2637